      Case 1:19-cv-10578-AJN-SDA Document 176 Filed 12/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              12/23/20



  Shukla,

                         Plaintiff,
                                                                                19-cv-10578 (AJN)
                 –v–
                                                                                         ORDER
  Deloitte Consulting LLP,

                         Defendant.



ALISON J. NATHAN, District Judge:

       Plaintiff’s request for an extension of time to respond to Defendant’s opposition until

January 4, 2021 is granted. Plaintiff’s request for an extension of time to respond to Defendant’s

response to Plaintiffs’ motion for reconsideration to January 6, 2021 is also granted.



       SO ORDERED.

 Dated: December 23, 2020
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
